Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 12/17/19 is entered.
	Claims 1-13 are pending.
	The Drawings filed 12/17/19 are approved by the examiner.
	The Abstract filed 12/17/19 is entered.
The IDS filed 03/16/20 has been considered.  An initialed copy accompanies this action.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer 
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 16/608,039 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the above listed claims of the copending application are drawn to conductive compositions (and methods of using such) comprising Cu powder, copper oxide, carboxylic acid additive, and lead-free glass frit.  The required glass frit(s) recited in each application are identical in composition (i.e. borosilicate zinc-based glass frit and vanadium zinc-based glass frit), and the amounts of the recited components (Cu, CuO, glass frit/100 Cu powder) overlaps in scope.  In fact, several recited ranges are identical in both applications (e.g. carboxylic acid, organic vehicle).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Claims 1-13 are allowable over the prior art.
US 2013/0344342 discloses a resistor paste comprising steps of: (a) preparing a basic resistor paste comprising, (i) a conductive powder, (ii) a first glass frit, and (iii) a first organic medium; and (b) preparing a glass paste as a TCR driver comprising, (iv) a second glass frit comprising manganese oxide, and (v) a second organic medium (Abstract; examples).
	The reference, however, does not disclose or fairly suggest the instantly recited compositions which comprise Cu powder, copper oxide, carboxylic acid additive, and lead-free glass frit (i.e. borosilicate zinc-based glass frit and vanadium zinc-based glass frit).  Additionally, it is noted that applicant has shown through direct comparative example that the claimed compositions possess superior/unexpected results (e.g. conductivity, adhesiveness) as compared to compositions outside the scope of the instant claims (such as different glass combination, different CuO or acid additive amounts).
	The remaining reference cited on forms PTO-1449 and PTO-892 are considered state of the art conductive compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
March 1, 2021